DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Previous Claim Objections to Claim 12 is withdrawn in view of Applicant’s amendment filed on 03/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, recites the limitation “the purchase" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, recites the limitation “the travel segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is unclear whether 
Regarding claim 11, recites the limitation “the purchase" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, recites the limitation “the purchase" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pujia et al. (U.S. Pub. No. 2018/0234707) in view of Havlovick et al. (U.S. Pub. No. 2009/0288123) and Camus (U.S. Patent No. 10,762,928).


claim 1, Pujia et al. discloses a method implemented by a computer on a commercial passenger vehicle, the method comprising:
receiving and storing from a server system communication on a memory and a display screen of at least one of a portable mobile device (PED) or a portable screen monitor (PCM) of a passenger, prior to a start of a current travel segment of the commercial passenger vehicle, data for predictive preference selection during the current travel segment (see paragraphs 0019, 0021-0022; server 106 operates to obtain user’s trip information prior to the user/passenger aboard the flight or arrive at an airport);
determining, during the current travel segment, a personalized display menu of the passenger for one or more items or services from a plurality of items and services, wherein the determining is based on a traveler profile of the passenger that comprises at least one of biographic or demographic information for the passenger, a duration of a previous travel segment or the current travel segment, an origin or a destination of the previous travel segment or the current travel segment, a seat class in the previous travel segment or the current travel segment, a mileage membership status and the data for predictive preference selection (see paragraphs 0016, 0022-0023, 0030 and fig. 5; determining a service/content to deliver to the passenger during a flight on the aircraft based on the received objective (e.g., destination city) and subjective passenger information (e.g., passenger info)); and
displaying, during the current travel segment, an interactive session having the personalized display menu responsive to the current travel segment based on the traveler profile and based on, in real-time due to the passenger demand, the current 
However, Pujia et al. is silent as to receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining, wherein a data collection operation from the passenger uses a store-and-forward mechanism for data collection and dissemination on the commercial passenger vehicle on the current travel segment in response to non-continuous connectivity on the commercial passenger vehicle.
Havlovick et al. discloses receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining (see abstract, paragraphs 0044, 0050, 0170, 0173; purchase of goods and services).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al. to include receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining as taught by Havlovick et al. for the advantage of providing in-flight entertainment.

Camus discloses wherein a data collection operation from a system uses a store-and-forward mechanism for data collection and dissemination on the media consumption in response to non-continuous connectivity on the user (see col. 5, lines 34-51; the machine learning module 110 may correlate historical user preferences to predict and/or automatically choose preference settings for the user.  Over time, the system 100 can become more accurate in determining when and how to alter the output of media content automatically without the input of the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al. and Havlovick et al. to include wherein a data collection operation from a system uses a store-and-forward mechanism for data collection and dissemination on the media consumption in response to non-continuous connectivity on the user as taught by Camus for the advantage of automatically learning and choosing preference settings for the user.

Regarding claim 2, Pujia et al., Havlovick et al. and Camus  discloses everything claimed as applied above (see claim 1).  Pujia et al. discloses wherein the commercial 

Regarding claim 3, Pujia et al., Havlovick et al. and Camus discloses everything claimed as applied above (see claim 1).  Pujia et al. discloses wherein the plurality of items and services comprise in-vehicle entertainment items (see paragraph 0014; in-flight entertainment) and on-board storefront items (see paragraph 0069; passenger can pay for the requested content delivery service).


Regarding claim 8, Pujia et al., Havlovick et al. and Camus discloses everything claimed as applied above (see claim 1).  Pujia et al. discloses wherein the determining is based on a machine learning/neural network or a pattern matching network (see paragraph 0065, fig. 3; the content and service controller 110 can identify patterns of use and/or infer preferences based on the monitored passenger objective and subjective information to identify electronic content, such as games/movies etc.).

Regarding claim 9, Pujia et al., Havlovick et al. and Camus discloses everything claimed as applied above (see claim 1).  Pujia et al. discloses generating, based on a machine learning/neural network or a pattern matching network, the traveler profile of the passenger (see paragraphs 0071, 0088-0089, figs. 1, 3).



Claims 4, 5, 7, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pujia et al. (U.S. Pub. No. 2018/0234707) in view of in view of Havlovick et al. (U.S. Pub. No. 2009/0288123), Camus (U.S. Patent No. 10,762,928) and Lemond et al. (U.S. Pub. No. 2008/0133705).

Regarding claim 11, Pujia et al. discloses an apparatus comprising a processor and a memory of a server system, the apparatus implemented on a commercial passenger vehicle and configured to perform a method, the method comprising:
updating from the server system and storing on a memory and a display screen of at least one of a portable mobile device (PED) or a portable screen monitor (PCM) of a passenger, prior to a start of a current travel segment of the commercial passenger vehicle, a machine learning/neural network for predictive preference selection during the current travel segment (see paragraphs 0019, 0021-0022; server 106 operates to obtain user’s trip information prior to the user/passenger aboard the flight or arrive at an airport.  Passenger content recommendation metrics generator in fig. 3 to recommend/predict content);
determining, during the current travel segment and using the machine learning/neural network, for the passenger, a personalized display menu of the passenger for one or more items or services from a plurality of items and services, wherein the determining is based on a traveler profile of the passenger that comprises at least one of biographic or demographic information for the passenger, a duration of a previous travel segment or the current travel segment, an origin or a destination of the previous travel segment or the current travel segment, a seat class in the previous 
providing, during the current travel segment, an interactive session having the personalized display menu responsive to the current travel segment based on the traveler profile and based on, in real-time due to the passenger demand, the current travel segment (see paragraphs 0016, 0018, 0065; a listing of the identified electronic content (from monitored passenger objective and subjective information) can be displayed to the passenger for selection).
However, Pujia et al. is silent as to receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining, wherein a data collection operation from the passenger uses a store-and-forward mechanism for data collection and dissemination on the commercial passenger vehicle on the current travel segment in response to non-continuous connectivity on the commercial passenger vehicle and a mileage membership status.
Havlovick et al. discloses receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining (see abstract, paragraphs 0044, 0050, 0170, 0173; purchase of goods and services).

However, Pujia et al. and Havlovick et al. are silent as to wherein a data collection operation from the passenger uses a store-and-forward mechanism for data collection and dissemination on the commercial passenger vehicle on the current travel segment in response to non-continuous connectivity on the commercial passenger vehicle.
Camus discloses wherein a data collection operation from a system uses a store-and-forward mechanism for data collection and dissemination on the media consumption in response to non-continuous connectivity on the user (see col. 5, lines 34-51; the machine learning module 110 may correlate historical user preferences to predict and/or automatically choose preference settings for the user.  Over time, the system 100 can become more accurate in determining when and how to alter the output of media content automatically without the input of the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al. and Havlovick et al. to include wherein a data collection operation from a system uses a store-and-forward mechanism 
However, Pujia et al., Havlovick et al., and Camus are silent as to a mileage membership status.
Lemond et al. discloses mileage membership status (see paragraph 0044, fig. 8(865); frequent flier programs). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., and Camus to include mileage membership status as taught by Lemond et al. for the advantage of offering electronic services that are pertinent to specific passenger.

Regarding claim 12, Pujia et al., Havlovick et al., Camus and Lemond et al. discloses everything claimed as applied above (see claim 1).  Pujia et al. discloses wherein the commercial passenger vehicle is an airplane, a train or a motor coach (see paragraph 0020; trains, automobiles, aircraft).


Regarding claim 4, Pujia et al., Havlovick et al., and Camus discloses everything claimed as applied above (see claim 1).  Camus discloses collecting, user interaction, user behavior data and information from the interactive session; and updating, at an end of a session and using a machine learning/neural network, the data for predictive 
Lemond et al. clearly discloses collecting, during the travel segment, passenger behavior data and information from the interactive session (see paragraph 0044, fig. 8(805, 810); data indicative of past activities of this passenger are listed, such as previous behavior (activities on flight) 805, previous purchases 810); and
updating, at an end of the travel segment and using a machine learning/neural network, the data for predictive preference selection for a future travel segment based on the collecting (see paragraph 0044, fig. 8 (815); likely purchases 815 as estimated by statistical prediction programs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., and Camus to include collecting, during the travel segment, passenger behavior data and information from the interactive session; and updating, at an end of the travel segment and using a machine learning/neural network, the data for predictive preference selection for a future travel segment based on the collecting as taught by Lemond et al. for the advantage of offering electronic services that are pertinent to specific passenger.

Regarding claims 5 and 14, Pujia et al., Havlovick et al., and Camus discloses everything claimed as applied above (see claims 1 and 11).  However, Pujia et al., Havlovick et al., and Camus are silent as to wherein the determining is further based on 
Lemond et al. discloses wherein the determining is further based on past purchases by the passenger on the previous travel segment, third-party information about the passenger or passenger behavior data (see paragraph 0044, fig. 8 (810)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., and Camus to include wherein the determining is further based on past purchases by the passenger on the previous travel segment, third-party information about the passenger or passenger behavior data as taught by Lemond et al. for the advantage of offering electronic services that are pertinent to specific passenger.

Regarding claim 7, Pujia et al., Havlovick et al., and Camus discloses everything claimed as applied above (see claim 6).  Pujia et al., Havlovick et al., and Camus are silent as to updating the traveler profile of the passenger based on past purchases or the indication of the purchase.
Lemond et al. discloses updating the traveler profile of the passenger based on past purchases or the indication of the purchase (see paragraph 0044, fig. 8 (810); previous purchases).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., and Camus to 

Regarding claim 13, Pujia et al., Havlovick et al., Camus and Lemond et al. discloses everything claimed as applied above (see claim 11).  Lemond et al. discloses wherein the method further comprises: collecting, during the travel segment as part of the data collection operation, passenger behavior data and information from the interactive session (see paragraph 0044, fig. 8(805, 810); data indicative of past activities of this passenger are listed, such as previous behavior (activities on flight) 805, previous purchases 810); and
updating, at an end of the travel segment and using the machine learning/neural network, the data for predictive preference selection for a future travel segment based on the collecting (see paragraph 0044, fig. 8 (815); likely purchases 815 as estimated by statistical prediction programs).

Regarding claim 16, Pujia et al., Havlovick et al., Camus and Lemond et al. discloses everything claimed as applied above (see claim 1).  Lemond et al. discloses wherein the method further comprises: updating the traveler profile of the passenger based on past purchases and the indication of the purchase (see paragraph 0044, fig. 8 (810); previous purchases).


Claims 17-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pujia et al. (U.S. Pub. No. 2018/0234707) in view of Havlovick et al. (U.S. Pub. No. 2009/0288123) and Chakraborty et al. (U.S. Pub. No. 2016/0078456).

Regarding claim 17, Pujia et al. discloses a non-transitory computer readable storage medium having instructions stored thereupon, the instructions, when executed by a processor, causing the processor to implement a method implemented by a computer on a commercial passenger vehicle, comprising:
instructions for receiving and storing from the computer on a memory and a display screen on at least one of a portable mobile device (PED) or a portable screen monitor (PCM) of a passenger, prior to a start of a current travel segment of the commercial passenger vehicle, data for predictive preference selection during the current travel segment (see paragraphs 0019, 0021-0022; server 106 operates to obtain user’s trip information prior to the user/passenger aboard the flight or arrive at an airport);
instructions for determining, during the current travel segment, for a passenger, a personalized display menu of the passenger for one or more items or services from a plurality of items and services, wherein the determining is based on a traveler profile of the passenger that comprises at least one of biographic or demographic information for the passenger, a duration of a previous travel segment or the current travel segment, an origin or a destination of the previous travel segment or the current travel segment, a seat class in the previous travel segment or the current travel segment, a mileage membership status and the data for predictive preference selection (see paragraphs 
instructions for providing, during the current travel segment, an interactive session having the personalized display menu responsive to the current travel segment based on the traveler profile and based on, in real-time due to the passenger demand, the current travel segment (see paragraphs 0016, 0018, 0065; a listing of the identified electronic content (from monitored passenger objective and subjective information) can be displayed to the passenger for selection).
However, Pujia et al. is silent as to instructions for receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining, wherein a data collection operation from the passenger uses a store-and-forward mechanism for data collection and dissemination on the commercial passenger vehicle on the current travel segment in response to non-continuous connectivity on the commercial passenger vehicle and a mileage membership status.
Havlovick et al. discloses instructions for receiving, from the passenger, an indication of the purchase of at least one of the one or more items or services displayed on the display screen of at least one of the PED or the PCM to the passenger based on the determining (see abstract, paragraphs 0044, 0050, 0170, 0173; purchase of goods and services).

However, Pujia et al. and Havlovick et al. are silent as to wherein a data collection operation from the passenger uses a store-and-forward mechanism for data collection and dissemination on the commercial passenger vehicle on the current travel segment in response to non-continuous connectivity on the commercial passenger vehicle.
Camus discloses wherein a data collection operation from a system uses a store-and-forward mechanism for data collection and dissemination on the media consumption in response to non-continuous connectivity on the user (see col. 5, lines 34-51; the machine learning module 110 may correlate historical user preferences to predict and/or automatically choose preference settings for the user.  Over time, the system 100 can become more accurate in determining when and how to alter the output of media content automatically without the input of the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al. and Havlovick et al. to include wherein a data collection operation from a system uses a store-and-forward mechanism 
However, Pujia et al., Havlovick et al. and Camus are silent as to wherein the interactive session comprises at least one upsell or cross-sell recommendation to the passenger.
Chakraborty et al. discloses wherein the interactive session comprises at least one upsell or cross-sell recommendation to the passenger (see paragraph 0057; recommending upsell/cross-sell products to the customer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al. and Camus to include wherein the interactive session comprises at least one upsell or cross-sell recommendation to the passenger as taught by Chakraborty et al. for the advantage of providing recommendations to improve the customer experience and/or improve chances of a sale.

Regarding claim 18, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 17).  Pujia et al. discloses wherein the commercial passenger vehicle is an airplane, a train or a motor coach (see paragraph 0020; trains, automobiles, aircraft).

claim 19, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 17).  Pujia et al. discloses wherein the biographic information for the passenger comprises activities enjoyed by the passenger, types of food and beverages consumed on the previous flight or a reason for the current travel segment (see paragraph 0071; controller 110 can determine that the passenger is on a transatlantic trip), and wherein the demographic information for the passenger comprises an age (see paragraph 0071; controller 110 can determine that the passenger is on a transatlantic trip with a final destination of Paris, France, and can determine the passenger’s age), a height, a weight or a marital status of the passenger.

Regarding claim 25, Pujia et al., Havlovick et al., Camus and Chakraborty et al.  discloses everything claimed as applied above (see claim 17).  Pujia et al. discloses instructions for updating the personalized display menu of one or more passengers at assigned seats or occupied seats with one or more real-time, in-flight news bulletins from other passengers during flight of the one or more items or services and include at least one of updating, at an end of the travel segment and using a machine learning/neural network, the data for predictive preference selection of the machine learning/neural network with the one or more realtime, inflight news bulletins from the other passengers likes and dislikes (see paragraphs 0103-0104).

Regarding claim 26, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 17).  Pujia et al. discloses 

Regarding claim 27, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 17).  Pujia et al. discloses instructions for updating by at least one of a crew terminal panel and a crew PED the personalized display menu of one or more passengers at assigned or occupied seats with one or more real-time, in-flight news bulletins from other passengers during flight of the items or the services and include at least one of updating, at an end of the travel segment and using a machine learning/neural network, the data for predictive preference selection of the machine learning/neural network with the one or more real-time, inflight news bulletins from the other passengers likes and dislikes of the one or more items or services (see paragraphs 0103-0104).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pujia et al., Havlovick et al., and Camus as applied to claim 1 above, and further in view of Correia Gracio et al. (U.S. Patent No. 10,691,955).

claim 10, Pujia et al., Havlovick et al., and Camus discloses everything claimed as applied above (see claim 1).  However, Pujia et al., Havlovick et al., and Camus are silent as to wherein the one or more items or services comprises a first set of items or services upon a determination that the current travel segment is a short-haul flight, wherein the one or more items or services comprises a second set of items or services upon a determination that the current travel segment is a long-haul flight, and wherein the first set of items or services is different from the second set of items or services.
Correia Gracio et al. discloses wherein the one or more items or services comprises a first set of items or services upon a determination that the current travel segment is a short-haul flight, wherein the one or more items or services comprises a second set of items or services upon a determination that the current travel segment is a long-haul flight, and wherein the first set of items or services is different from the second set of items or services (see col. 6, lines 39-44; services for long haul flights and short haul flights).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., and Camus to include wherein the one or more items or services comprises a first set of items or services upon a determination that the current travel segment is a short-haul flight, wherein the one or more items or services comprises a second set of items or services upon a determination that the current travel segment is a long-haul flight, and wherein the first set of items or services is different from the second set of items or .


Claims 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pujia et al., Havlovick et al., Camus and Chakraborty et al. as applied to claim 17 above, and further in view of Lemond et al.

Regarding claim 20, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 17).  However, Pujia et al., Havlovick et al., Camus and Chakraborty et al. are silent as to wherein the instructions further comprise: instructions for collecting, during the travel segment, passenger behavior data and information from the interactive session; and instructions for updating, at an end of the travel segment and using a machine learning/neural network, the data for predictive preference selection for a future travel segment based on the collecting.
Lemond et al. discloses wherein the instructions further comprise: instructions for collecting, during the travel segment as part of data collection operation, passenger behavior data and information from the interactive session; and instructions for updating, at an end of the travel segment (see paragraph 0044, fig. 8(805, 810); data indicative of past activities of this passenger are listed, such as previous behavior (activities on flight) 805, previous purchases 810) and

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., Camus and Chakraborty et al. to include wherein the instructions further comprise: instructions for collecting, during the travel segment, passenger behavior data and information from the interactive session; and instructions for updating, at an end of the travel segment and using a machine learning/neural network, the data for predictive preference selection for a future travel segment based on the collecting as taught by Lemond et al. for the advantage of offering electronic services that are pertinent to specific passenger.

Regarding claim 21, Pujia et al., Havlovick et al., Camus and Chakraborty et al.  discloses everything claimed as applied above (see claim 17).  However, Pujia et al., Havlovick et al., Camus and Chakraborty et al. are silent as to wherein the instructions for determining are further based on past purchases by the passenger on the previous travel segment, third-party information about the passenger or passenger behavior data.
Lemond et al. discloses determining are further based on past purchases by the passenger on the previous travel segment, third-party information about the passenger or passenger behavior data (see paragraph 0044, fig. 8 (810)).



Regarding claim 23, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 22).  Pujia et al., Havlovick et al., Camus and Chakraborty et al. are silent as to instructions for updating the traveler profile of the passenger based on past purchases and the indication of the purchase.
Lemond et al. discloses instructions for updating the traveler profile of the passenger based on past purchases and the indication of the purchase (see paragraph 0044, fig. 8 (810); previous purchases).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., Camus and Chakraborty et al. to include instructions for updating the traveler profile of the passenger based on past purchases and the indication of the purchase as taught by Lemond et al. for the advantage of offering electronic services that are pertinent to specific passenger.

Regarding claim 24, Pujia et al., Havlovick et al., Camus and Chakraborty et al. discloses everything claimed as applied above (see claim 22).  Pujia et al., Havlovick et al., Camus and Chakraborty et al. are silent as to instructions for updating the personalized display menu of one or more passengers at assigned seats or occupied seats with one or more real-time, in-flight news bulletins from other passengers during flight of the one or more items or the services that include at least one of likes and dislikes.
Lemond et al. discloses updating the personalized display menu of one or more passengers at assigned seats or occupied seats with one or more real-time, in-flight news bulletins from other passengers during flight of the one or more items or the services that include at least one of likes and dislikes (see paragraph 0067).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Pujia et al., Havlovick et al., Camus and Chakraborty et al. to include updating the personalized display menu of one or more passengers at assigned seats or occupied seats with one or more real-time, in-flight news bulletins from other passengers during flight of the one or more items or the services that include at least one of likes and dislikes as taught by Lemond et al. for the advantage of offering electronic services that are pertinent to specific passenger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             April 21, 2021.